DETAILED ACTION
Status of the Application
	Claims 1-5, 7-9, 15-17, 19, 22, 40-41, 43-44, 48-50 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment of claim 1 and cancellation of claims 51-52 as submitted in a communication filed on 8/23/2022 is acknowledged.
Claims 22, 40-41, 43-44, 50 are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.   Applicant has previously elected  the combination of enzymes Δ11 desaturase of SEQ ID NO: 2 and alcohol-forming fatty acyl-CoA reductase of SEQ ID NO: 8  in the elected invention (Group I).  In the interest of advancing prosecution, the restriction requirement among the remaining combinations of Δ11 desaturases (SEQ ID NO: 2, 41, 43 and 45) and alcohol-forming fatty acyl-CoA reductases (SEQ ID NO: 8, 12 and 16)  in the elected invention is hereby withdrawn.  Claims 1-5, 7-9, 15-17, 19, 48-49 are at issue and are being examined herein.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.

Claim Objections
Claim 1 (claims 2-5, 7-9, 15-17, 19, 48, 49 dependent thereon)  is objected to due to the recitation of “titre” and “titer”.  While the terms are equivalent, for consistency, the claim should refer solely to one of them.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
Claim 51 was rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In view of the cancellation of claim 51, this rejection is hereby withdrawn.

Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
Claims 1-5, 7-9, 15-17, 19, 48-49, 51-52 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description and enablement requirements.  In view of the amendments made to claim 1, which is now limited to the Δ11 desaturases  of SEQ ID NO: 2, 41, 43, and 45, and the FARs of SEQ ID NO: 8, 12 and 16, these rejections are hereby withdrawn.

Claim Rejections - 35 USC § 103 (AIA )
Claims 1-5, 15-17, 19, 51-52 were rejected under 35 U.S.C. 103 as being unpatentable over Hagström et al.   (Microbial Cell Factories 12:125, pages 1-11, 2013; cited in the IDS) as evidenced by Duronio (GenBank accession No. CAA46957, 7/24/1992) in view of Ding et al. (Nature Communications 4:3353, pages 1-7, published 2/25/2014; cited in the IDS) as evidenced by Hagström et al. (PLoS ONE 7(5):e37230, pages 1-11, published 5/16/2012; hereinafter Hagström 2).
Claims 7-9 were rejected under 35 U.S.C. 103 as being unpatentable over Hagström et al.   (Microbial Cell Factories 12:125, pages 1-11, 2013; cited in the IDS) as evidenced by Duronio (GenBank accession No. CAA46957, 7/24/1992) in view of Ding et al. (Nature Communications 4:3353, pages 1-7, published 2/25/2014; cited in the IDS) as evidenced by Hagström et al. (PLoS ONE 7(5):e37230, pages 1-11, published 5/16/2012; hereinafter Hagström 2) and further in view of Rodriguez et al. (Nature Chemical Biology 10:259-265, April 2014) as evidenced by Fujii et al. (GenBank accession No. ATF1_YEAST, 5/14/2014).
Claims 7-9, 48-49 were rejected under 35 U.S.C. 103 as being unpatentable over Hagström et al.   (Microbial Cell Factories 12:125, pages 1-11, 2013; cited in the IDS) as evidenced by Duronio (GenBank accession No. CAA46957, 7/24/1992) in view of Ding et al. (Nature Communications 4:3353, pages 1-7, published 2/25/2014; cited in the IDS) as evidenced by Hagström et al. (PLoS ONE 7(5):e37230, pages 1-11, published 5/16/2012; hereinafter Hagström 2), and further in view of Bjostad et al. (Journal of Chemical Ecology 10(4):681-691, 1984).  
In view of applicant’s amendment of claim 1, which now requires in part the Δ11 desaturase of SEQ ID NO: 2 and the FAR of SEQ ID NO: 8, the fact that Ding et al. as evidenced by Hagström 2 do not disclose the FAR of SEQ ID NO: 2 but rather a variant of the FAR of SEQ ID NO: 2 having 96% sequence identity to the polypeptide of SEQ ID NO: 2, and the fact that neither Hagström et al., Duronio et al.,   Rodriguez et al., Fujii et al.,  nor Bjostad et al. teach or suggest the polypeptide of SEQ ID NO: 2, these rejections are hereby withdrawn. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-5, 15, 17, 19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 11 of U.S. Patent No. 11,345,922 as evidenced by Dujon et al. (GenBank accession No. CAG81151, 2/27/2015.  This rejection is necessitated by amendment.  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.
Claims 1-5, 15, 17 and 19 of the instant application are directed in part to a method for the production of (Z) 11-hexadecen-1-ol (also known as (Z) 11-C16:OH), wherein said method comprises culturing a Y. lipolytica cell that expresses  a fatty acyl-CoA synthetase (FAA) that comprises SEQ ID NO: 37, wherein said Y. lipolytica cell expresses (i) a Δ11 desaturase that comprises SEQ ID NO: 2, 41, 43 or 45, and (ii) a fatty acyl-CoA reductase (FAR) that comprises SEQ ID NO: 8, 12 or 16, wherein said method produces (Z) 11-hexadecen-1-ol at a titer of at least 1 mg/L, wherein said titer is measured in the culture medium after culturing said Y. lipolytica cell. 
Claim 11 of U.S. Patent No. 11,345,922 is directed to a method for the production of (Z) 11-C16:OH, wherein said method comprises culturing a Y. lipolytica cell that expresses (i) a heterologous desaturase capable of introducing at least one double bond in a fatty acyl-CoA, and (ii) a heterologous FAR capable of converting part of said desaturated fatty acyl-CoA to a desaturated fatty alcohol.  The specification, as evidenced by claims 4 and 9 of U.S. Patent No. 11,345,922, specifically discloses the A. transitella Δ11 desaturase of SEQ ID NO: 2 as a preferred embodiment of the genus of desaturases expressed by the Y. lipolytica cell used in the method of  claim 11, and further discloses the H. armigera FAR of SEQ ID NO: 14, the H. assulta FAR of SEQ ID NO: 16 and the H. subflexa FAR of SEQ ID NO: 12 as preferred embodiments of the genus of FARs  expressed by the Y. lipolytica cell used in the method of  claim 11.  The A. transitella Δ11 desaturase of SEQ ID NO: 2 is identical to the polypeptide of SEQ ID NO: 2 of the instant application. The H. armigera FAR of SEQ ID NO: 14 is identical to the polypeptide of SEQ ID NO: 8 of the instant application, the H. assulta FAR of SEQ ID NO: 16 is identical to the polypeptide of SEQ ID NO: 12 of the instant application, and the H. subflexa FAR of SEQ ID NO: 12 is identical to the polypeptide of SEQ ID NO: 16 of the instant application.  See alignments below.  The specification of the instant application  as well as applicant in the remarks section of the response filed on 8/23/2022, assert that the combination of the  A. transitella Δ11 desaturase of SEQ ID NO: 2 and any one of the FARs selected from the FAR of SEQ ID NO: 8, 12 and 16 would result in a (Z) 11-hexadecen-1-ol titer of at least 1 mg/L in the culture medium.  Therefore, the method of claim 11 of U.S. Patent No.  11,345,922 practiced with a Y. lipolytica cell expressing the preferred embodiments of the genus of Δ11 desaturases and FARs disclosed would result in a (Z) 11-hexadecen-1-ol titer of at least 1 mg/L in the culture medium.  The Y. lipolytica cell endogenously expresses the protein of SEQ ID NO: 37 as evidenced by Dujon et al. (GenBank accession No. CAG81151, 2/27/2015).  See alignment below.  Therefore, the method of claims 1-5, 15, 17 and 19 of the instant application is deemed an obvious variation of the method of claim 11 of U.S. Patent No. 11,345,922 in view of the preferred embodiments disclosed.

Query = SEQ ID NO:2 of the instant application
Sbjct = SEQ ID NO:2 of US Patent No. 11,345,922
 

NW Score     Identities      Positives	Gaps
1774         326/326(100%)   326/326(100%)	0/326(0%)

Query  1    MVPNKGSSDVLSEHSEPQFTKLIAPQAGPRKYKIVYRNLLTFGYWHLSAVYGLYLCFTCA  60
            MVPNKGSSDVLSEHSEPQFTKLIAPQAGPRKYKIVYRNLLTFGYWHLSAVYGLYLCFTCA
Sbjct  1    MVPNKGSSDVLSEHSEPQFTKLIAPQAGPRKYKIVYRNLLTFGYWHLSAVYGLYLCFTCA  60

Query  61   KWATILFAFFLYVIAEIGITGGAHRLWAHRTYKAKLPLEILLLIMNSIAFQDTAFTWARD  120
            KWATILFAFFLYVIAEIGITGGAHRLWAHRTYKAKLPLEILLLIMNSIAFQDTAFTWARD
Sbjct  61   KWATILFAFFLYVIAEIGITGGAHRLWAHRTYKAKLPLEILLLIMNSIAFQDTAFTWARD  120

Query  121  HRLHHKYSDTDADPHNATRGFFYSHVGWLLVKKHPEVKARGKYLSLDDLKNNPLLKFQKK  180
            HRLHHKYSDTDADPHNATRGFFYSHVGWLLVKKHPEVKARGKYLSLDDLKNNPLLKFQKK
Sbjct  121  HRLHHKYSDTDADPHNATRGFFYSHVGWLLVKKHPEVKARGKYLSLDDLKNNPLLKFQKK  180

Query  181  YAILVIGTLCFLMPTFVPVYFWGEGISTAWNINLLRYVMNLNMTFLVNSAAHIFGNKPYD  240
            YAILVIGTLCFLMPTFVPVYFWGEGISTAWNINLLRYVMNLNMTFLVNSAAHIFGNKPYD
Sbjct  181  YAILVIGTLCFLMPTFVPVYFWGEGISTAWNINLLRYVMNLNMTFLVNSAAHIFGNKPYD  240

Query  241  KSIASVQNISVSLATFGEGFHNYHHTYPWDYRAAELGNNRLNMTTAFIDFFAWIGWAYDL  300
            KSIASVQNISVSLATFGEGFHNYHHTYPWDYRAAELGNNRLNMTTAFIDFFAWIGWAYDL
Sbjct  241  KSIASVQNISVSLATFGEGFHNYHHTYPWDYRAAELGNNRLNMTTAFIDFFAWIGWAYDL  300

Query  301  KSVPQEAIA KRCAKTGDGTDMWGRKR  326
            KSVPQEAIA KRCAKTGDGTDMWGRKR
Sbjct  301  KSVPQEAIA KRCAKTGDGTDMWGRKR  326


Query = SEQ ID NO:16 of the instant application
Sbjct = SEQ ID NO:12 of US Patent No. 11,345,922

NW Score     Identities      Positives	Gaps
2358        453/453(100%)   453/453(100%)	  0/453(0%)

Query  1    MVVLTSKETKPSVAEFYAGKSVFITGGTGFLGKVFIEKLLYSCPDIGNIYMLIREKKGLS  60
            MVVLTSKETKPSVAEFYAGKSVFITGGTGFLGKVFIEKLLYSCPDIGNIYMLIREKKGLS
Sbjct  1    MVVLTSKETKPSVAEFYAGKSVFITGGTGFLGKVFIEKLLYSCPDIGNIYMLIREKKGLS  60

Query  61   VSERIKHFLDDPLFTRLKEKRPADLEKIVLIPGDITAPDLGITSENEKMLIEKVSVIIHS  120
            VSERIKHFLDDPLFTRLKEKRPADLEKIVLIPGDITAPDLGITSENEKMLIEKVSVIIHS
Sbjct  61   VSERIKHFLDDPLFTRLKEKRPADLEKIVLIPGDITAPDLGITSENEKMLIEKVSVIIHS  120

Query  121  AATVKFNEPLPTAWKINVEGTRMMLALSRRMKRIEVFIHISTAYTNTNREVVDEILYPAP  180
            AATVKFNEPLPTAWKINVEGTRMMLALSRRMKRIEVFIHISTAYTNTNREVVDEILYPAP
Sbjct  121  AATVKFNEPLPTAWKINVEGTRMMLALSRRMKRIEVFIHISTAYTNTNREVVDEILYPAP  180

Query  181  ADIDQVHQYVKDGISEEETEKILNGRPNTYTFTKALTEHLVAENQAYVPTIIVRPSVVAA  240
            ADIDQVHQYVKDGISEEETEKILNGRPNTYTFTKALTEHLVAENQAYVPTIIVRPSVVAA
Sbjct  181  ADIDQVHQYVKDGISEEETEKILNGRPNTYTFTKALTEHLVAENQAYVPTIIVRPSVVAA  240

Query  241  IKDEPIKGWLGNWYGATGLTVFTAKGLNRVIYGHSSNIVDLIPVDYVANLVIAAGAKSSK  300
            IKDEPIKGWLGNWYGATGLTVFTAKGLNRVIYGHSSNIVDLIPVDYVANLVIAAGAKSSK
Sbjct  241  IKDEPIKGWLGNWYGATGLTVFTAKGLNRVIYGHSSNIVDLIPVDYVANLVIAAGAKSSK  300

Query  301  STELKVYNCCSSACNPITIGKLMSMFAEDAIKQKSYAMPLPGWYIFTKYKWLVLLLTILF  360
            STELKVYNCCSSACNPITIGKLMSMFAEDAIKQKSYAMPLPGWYIFTKYKWLVLLLTILF
Sbjct  301  STELKVYNCCSSACNPITIGKLMSMFAEDAIKQKSYAMPLPGWYIFTKYKWLVLLLTILF  360

Query  361  QVIPAYITDLYRHLIGKNPRYIKLQSLVNQTRSSIDFFTNHSWVMKADRVRELFASLSPA  420
            QVIPAYITDLYRHLIGKNPRYIKLQSLVNQTRSSIDFFTNHSWVMKADRVRELFASLSPA
Sbjct  361  QVIPAYITDLYRHLIGKNPRYIKLQSLVNQTRSSIDFFTNHSWVMKADRVRELFASLSPA  420

Query  421  DKYLFPCDPVNINWRQYIQDYCWGVRHFLEKKT  453
            DKYLFPCDPVNINWRQYIQDYCWGVRHFLEKKT
Sbjct  421  DKYLFPCDPVNINWRQYIQDYCWGVRHFLEKKT  453


Query = SEQ ID NO:8 of the instant application
Sbjct = SEQ ID NO:14 of US Patent No. 11,345,922


NW Score     Identities      Positives	Gaps
2371        455/455(100%)   455/455(100%)	0/455(0%)

Query  1    MVVLTSKETKPSVAEFYAGKSVFITGGTGFLGKVFIEKLLYSCPDIGNIYMLIREKKGLS  60
            MVVLTSKETKPSVAEFYAGKSVFITGGTGFLGKVFIEKLLYSCPDIGNIYMLIREKKGLS
Sbjct  1    MVVLTSKETKPSVAEFYAGKSVFITGGTGFLGKVFIEKLLYSCPDIGNIYMLIREKKGLS  60

Query  61   VSERIKHFLDDPLFTRLKEKRPADLEKIVLIPGDITAPDLGITSENEKMLIEKVSVIIHS  120
            VSERIKHFLDDPLFTRLKEKRPADLEKIVLIPGDITAPDLGITSENEKMLIEKVSVIIHS
Sbjct  61   VSERIKHFLDDPLFTRLKEKRPADLEKIVLIPGDITAPDLGITSENEKMLIEKVSVIIHS  120

Query  121  AATVKFNEPLPTAWKINVEGTRMMLALSRRMKRIEVFIHISTAYTNTNREVVDEILYPAP  180
            AATVKFNEPLPTAWKINVEGTRMMLALSRRMKRIEVFIHISTAYTNTNREVVDEILYPAP
Sbjct  121  AATVKFNEPLPTAWKINVEGTRMMLALSRRMKRIEVFIHISTAYTNTNREVVDEILYPAP  180

Query  181  ADIDQVHRYVKDGISEEETEKILNGRPNTYTFTKALTEHLVAENQAYVPTIIVRPSVVAA  240
            ADIDQVHRYVKDGISEEETEKILNGRPNTYTFTKALTEHLVAENQAYVPTIIVRPSVVAA
Sbjct  181  ADIDQVHRYVKDGISEEETEKILNGRPNTYTFTKALTEHLVAENQAYVPTIIVRPSVVAA  240

Query  241  IKDEPIKGWLGNWYGATGLTVFTAKGLNRVIYGHSSNIVDLIPVDYVANLVIAAGAKSSK  300
            IKDEPIKGWLGNWYGATGLTVFTAKGLNRVIYGHSSNIVDLIPVDYVANLVIAAGAKSSK
Sbjct  241  IKDEPIKGWLGNWYGATGLTVFTAKGLNRVIYGHSSNIVDLIPVDYVANLVIAAGAKSSK  300

Query  301  STELKVYNCCSSACNPITIGKLMSMFAEDAIKQKSYAMPLPGWYIFTKYKWLVLLLTILF  360
            STELKVYNCCSSACNPITIGKLMSMFAEDAIKQKSYAMPLPGWYIFTKYKWLVLLLTILF
Sbjct  301  STELKVYNCCSSACNPITIGKLMSMFAEDAIKQKSYAMPLPGWYIFTKYKWLVLLLTILF  360

Query  361  QVIPAYITDLYRHLIGKNPRYIKLQSLVNQTRSSIDFFTSHSWVMKADRVRELFASLSPA  420
            QVIPAYITDLYRHLIGKNPRYIKLQSLVNQTRSSIDFFTSHSWVMKADRVRELFASLSPA
Sbjct  361  QVIPAYITDLYRHLIGKNPRYIKLQSLVNQTRSSIDFFTSHSWVMKADRVRELFASLSPA  420

Query  421  DKYLFPCDPTDINWTHYIQDYCWGVRHFLEKKSYE  455
            DKYLFPCDPTDINWTHYIQDYCWGVRHFLEKKSYE
Sbjct  421  DKYLFPCDPTDINWTHYIQDYCWGVRHFLEKKSYE  455


Query = SEQ ID NO:12 of the instant application
Sbjct = SEQ ID NO:16 of US Patent No. 11,345,922

NW Score     Identities      Positives	Gaps
2374        456/456(100%)  456/456(100%)	0/456(0%)

Query  1    MVVLTSKETKPSVAEFYAGKSVFITGGTGFLGKIFIEKLLYSCPDIGNIYMLIREKKGLS  60
            MVVLTSKETKPSVAEFYAGKSVFITGGTGFLGKIFIEKLLYSCPDIGNIYMLIREKKGLS
Sbjct  1    MVVLTSKETKPSVAEFYAGKSVFITGGTGFLGKIFIEKLLYSCPDIGNIYMLIREKKGLS  60

Query  61   VSERIKQFLDDPLFTRLKEKRPADLEKIVLIPGDITAPDLGITSENEKMLIEKVSVIIHS  120
            VSERIKQFLDDPLFTRLKEKRPADLEKIVLIPGDITAPDLGITSENEKMLIEKVSVIIHS
Sbjct  61   VSERIKQFLDDPLFTRLKEKRPADLEKIVLIPGDITAPDLGITSENEKMLIEKVSVIIHS  120

Query  121  AATVKFNEPLPTAWKINVEGTRMMLALSRRMKRIEVFIHISTAYTNTNREVVDEILYPAP  180
            AATVKFNEPLPTAWKINVEGTRMMLALSRRMKRIEVFIHISTAYTNTNREVVDEILYPAP
Sbjct  121  AATVKFNEPLPTAWKINVEGTRMMLALSRRMKRIEVFIHISTAYTNTNREVVDEILYPAP  180

Query  181  ADIDQVHQYVKDGISEEETEKILNGRPNTYTFTKALTEHLVAENQAYVPTIIVRPSVVAA  240
            ADIDQVHQYVKDGISEEETEKILNGRPNTYTFTKALTEHLVAENQAYVPTIIVRPSVVAA
Sbjct  181  ADIDQVHQYVKDGISEEETEKILNGRPNTYTFTKALTEHLVAENQAYVPTIIVRPSVVAA  240

Query  241  IKDEPIKGWLGNWYGATGLTVFTAKGLNRVIYGHSSYIVDLIPVDYVANLVIAAGAKSSK  300
            IKDEPIKGWLGNWYGATGLTVFTAKGLNRVIYGHSSYIVDLIPVDYVANLVIAAGAKSSK
Sbjct  241  IKDEPIKGWLGNWYGATGLTVFTAKGLNRVIYGHSSYIVDLIPVDYVANLVIAAGAKSSK  300

Query  301  STELKVYNCCSSACNPITIGKLMSMFAEDAIKQKSYAMPLPGWYVFTKYKWLVLLLTILF  360
            STELKVYNCCSSACNPITIGKLMSMFAEDAIKQKSYAMPLPGWYVFTKYKWLVLLLTILF
Sbjct  301  STELKVYNCCSSACNPITIGKLMSMFAEDAIKQKSYAMPLPGWYVFTKYKWLVLLLTILF  360

Query  361  QVIPAYITDLYRHLIGKNPRYIKLQSLVNQTRSSIDFFTSHSWVMKADRVRELFASLSPA  420
            QVIPAYITDLYRHLIGKNPRYIKLQSLVNQTRSSIDFFTSHSWVMKADRVRELFASLSPA
Sbjct  361  QVIPAYITDLYRHLIGKNPRYIKLQSLVNQTRSSIDFFTSHSWVMKADRVRELFASLSPA  420

Query  421  DKYLFPCDPTDINWTHYIQDYCWGVRHFLEKKTTNK  456
            DKYLFPCDPTDINWTHYIQDYCWGVRHFLEKKTTNK
Sbjct  421  DKYLFPCDPTDINWTHYIQDYCWGVRHFLEKKTTNK  456


SEQ ID NO:37
RESULT 1
Q6C8Q3_YARLI
ID   Q6C8Q3_YARLI            Unreviewed;       691 AA.
AC   Q6C8Q3;
DT   16-AUG-2004, integrated into UniProtKB/TrEMBL.
DT   16-AUG-2004, sequence version 1.
DT   16-OCT-2019, entry version 74.
DE   SubName: Full=YALI0D17864p {ECO:0000313|EMBL:CAG81151.1};
GN   ORFNames=YALI0_D17864g {ECO:0000313|EMBL:CAG81151.1};
OS   Yarrowia lipolytica (strain CLIB 122 / E 150) (Yeast) (Candida
OS   lipolytica).
OC   Eukaryota; Fungi; Dikarya; Ascomycota; Saccharomycotina;
OC   Saccharomycetes; Saccharomycetales; Dipodascaceae; Yarrowia.
OX   NCBI_TaxID=284591 {ECO:0000313|EMBL:CAG81151.1, ECO:0000313|Proteomes:UP000001300};
RN   [1] {ECO:0000313|EMBL:CAG81151.1, ECO:0000313|Proteomes:UP000001300}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=CLIB 122 / E 150 {ECO:0000313|Proteomes:UP000001300};
RX   PubMed=15229592; DOI=10.1038/nature02579;
RG   Genolevures;
RA   Dujon B., Sherman D., Fischer G., Durrens P., Casaregola S.,
RA   Lafontaine I., de Montigny J., Marck C., Neuveglise C., Talla E.,
RA   Goffard N., Frangeul L., Aigle M., Anthouard V., Babour A., Barbe V.,
RA   Barnay S., Blanchin S., Beckerich J.M., Beyne E., Bleykasten C.,
RA   Boisrame A., Boyer J., Cattolico L., Confanioleri F., de Daruvar A.,
RA   Despons L., Fabre E., Fairhead C., Ferry-Dumazet H., Groppi A.,
RA   Hantraye F., Hennequin C., Jauniaux N., Joyet P., Kachouri R.,
RA   Kerrest A., Koszul R., Lemaire M., Lesur I., Ma L., Muller H.,
RA   Nicaud J.M., Nikolski M., Oztas S., Ozier-Kalogeropoulos O.,
RA   Pellenz S., Potier S., Richard G.F., Straub M.L., Suleau A.,
RA   Swennene D., Tekaia F., Wesolowski-Louvel M., Westhof E., Wirth B.,
RA   Zeniou-Meyer M., Zivanovic I., Bolotin-Fukuhara M., Thierry A.,
RA   Bouchier C., Caudron B., Scarpelli C., Gaillardin C., Weissenbach J.,
RA   Wincker P., Souciet J.L.;
RT   "Genome evolution in yeasts.";
RL   Nature 430:35-44(2004).
CC   -----------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   -----------------------------------------------------------------------
DR   EMBL; CR382130; CAG81151.1; -; Genomic_DNA.
DR   RefSeq; XP_502959.1; XM_502959.1.
DR   SMR; Q6C8Q3; -.
DR   EnsemblFungi; CAG81151; CAG81151; YALI0_D17864g.
DR   GeneID; 2911089; -.
DR   KEGG; yli:YALI0D17864g; -.
DR   HOGENOM; HOG000159459; -.
DR   InParanoid; Q6C8Q3; -.
DR   KO; K01897; -.
DR   OMA; GEGEKMP; -.
DR   Proteomes; UP000001300; Chromosome D.
DR   GO; GO:0003824; F:catalytic activity; IEA:InterPro.
DR   Gene3D; 3.40.50.12780; -; 2.
DR   InterPro; IPR020459; AMP-binding.
DR   InterPro; IPR020845; AMP-binding_CS.
DR   InterPro; IPR000873; AMP-dep_Synth/Lig.
DR   InterPro; IPR042099; AMP-dep_Synthh-like_sf.
DR   Pfam; PF00501; AMP-binding; 1.
DR   PRINTS; PR00154; AMPBINDING.
DR   PROSITE; PS00455; AMP_BINDING; 1.
PE   4: Predicted;
KW   Complete proteome {ECO:0000313|Proteomes:UP000001300};
KW   Reference proteome {ECO:0000313|Proteomes:UP000001300}.
FT   DOMAIN      100    556       AMP-binding. {ECO:0000259|Pfam:PF00501}.
SQ   SEQUENCE   691 AA;  76603 MW;  1A70DCD81A29A139 CRC64;

  Query Match             100.0%;  Score 3586;  DB 17;  Length 691;
  Best Local Similarity   100.0%;  
  Matches  691;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;


Qy          1 MVGYTISSKPVSVEVGPAKPGETAPRRNVIAKDAPVVFPDNDSSLTTVYKLFKKYAEINS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MVGYTISSKPVSVEVGPAKPGETAPRRNVIAKDAPVVFPDNDSSLTTVYKLFKKYAEINS 60

Qy         61 ERKAMGWRDTIDIHVETKQVTKVVDGVEKKVPKEWKYFEMGPYKWLSYKEALKLVHDYGA 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ERKAMGWRDTIDIHVETKQVTKVVDGVEKKVPKEWKYFEMGPYKWLSYKEALKLVHDYGA 120

Qy        121 GLRHLGIKPKEKMHIYAQTSHRWMLSGLASLSQGIPIVTAYDTLGEEGLTRSLQETNSVI 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 GLRHLGIKPKEKMHIYAQTSHRWMLSGLASLSQGIPIVTAYDTLGEEGLTRSLQETNSVI 180

Qy        181 MFTDKALLSSLKVSLKKGTDLRIIIYGGDLTPDDKKAGNTEIDAIKEIVPDMKIYTMDEV 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 MFTDKALLSSLKVSLKKGTDLRIIIYGGDLTPDDKKAGNTEIDAIKEIVPDMKIYTMDEV 240

Qy        241 VALGREHPHPVEEVDYEDLAFIMYTSGSTGVPKGVVLQHKQILASVAGVTKIIDRSIIGN 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 VALGREHPHPVEEVDYEDLAFIMYTSGSTGVPKGVVLQHKQILASVAGVTKIIDRSIIGN 300

Qy        301 TDRLLNFLPLAHIFEFVFEMVTFWWGASLGYGTVKTISDLSMKNCKGDIRELKPTIMVGV 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 TDRLLNFLPLAHIFEFVFEMVTFWWGASLGYGTVKTISDLSMKNCKGDIRELKPTIMVGV 360

Qy        361 PAVWEPMRKGILGKIKELSPLMQRVFWASFAAKQRLDENGLPGGSILDSLIFKKVKDATG 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 PAVWEPMRKGILGKIKELSPLMQRVFWASFAAKQRLDENGLPGGSILDSLIFKKVKDATG 420

Qy        421 GCLRYVCNGGAPVSVDTQKFITTLICPMLIGCGLTETTANTTIMSPKSYAFGTIGEPTAA 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 GCLRYVCNGGAPVSVDTQKFITTLICPMLIGCGLTETTANTTIMSPKSYAFGTIGEPTAA 480

Qy        481 VTLKLIDVPEAGYFAENNQGELCIKGNVVMKEYYKNEEETKKAFSDDGYFLTGDIAEWTA 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 VTLKLIDVPEAGYFAENNQGELCIKGNVVMKEYYKNEEETKKAFSDDGYFLTGDIAEWTA 540

Qy        541 NGQLRIIDRRKNLVKTQNGEYIALEKLETQYRSSSYVANLCVYADQNRVKPIALVIPNEG 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 NGQLRIIDRRKNLVKTQNGEYIALEKLETQYRSSSYVANLCVYADQNRVKPIALVIPNEG 600

Qy        601 PTKKLAQSLGVDSDDWDAVCSNKKVVKAVLKDMLDTGRSLGLSGIELLQGIVLLPGEWTP 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 PTKKLAQSLGVDSDDWDAVCSNKKVVKAVLKDMLDTGRSLGLSGIELLQGIVLLPGEWTP 660

Qy        661 QNSYLTAAQKLNRKKIVDDNKKEIDECYEQS 691
              |||||||||||||||||||||||||||||||
Db        661 QNSYLTAAQKLNRKKIVDDNKKEIDECYEQS 691

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/ process/file/efs/guidance/eTD-info-I.jsp.  

Allowable Subject Matter
The subject matter of claims 1-5, 7-9, 15-17, 19, 48-49  appears to be allowable over the prior art of record.

Conclusion
No claim is in condition for allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Certain papers related to this application may be submitted to Art Unit 1652 by facsimile transmission. The FAX number is (571) 273-8300. The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)). NOTE: If Applicant submits a paper by FAX, the original copy should be retained by Applicant or Applicant’s representative. NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.




/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
December 2, 2022